 

Exhibit 10.17

 

Escalade, Incorporated

Schedule of Director Compensation

 

Each independent director of Escalade, Incorporated currently is entitled to
receive an annual cash retainer of $35,000. Each member of the Audit Committee
is entitled to receive an additional annual fee of $5,000 except for the Audit
Committee Chairman who is entitled to receive $15,000. Each member of the
Compensation Committee is entitled to receive an additional annual fee of $3,000
except for the Compensation Committee Chairman who is entitled to receive
$10,000. Members of the Audit Committee and Compensation Committee receive
additional fees of $1,000 per committee meeting attended in excess of six and
four meetings respectively. Mr. Robert Griffin, the Chairman of the Board, is
entitled to receive an annual cash retainer of $90,000. All independent
directors and Mr. R. Griffin are entitled to receive an additional fee of $1,000
per board meeting attended in excess of eight meetings per year. In 2014, each
of the independent directors and Mr. R. Griffin received an annual stock option
award of 5,000 shares with a one year vesting.

 

Under the terms of the Escalade, Incorporated 2007 Incentive Plan, directors can
elect to receive some or all of the fees earned in shares of the Company’s
common stock or in the form of RSU’s which vest after one year. In 2014, there
were 6,216 shares of common stock issued pursuant to the plan. In 2014, director
Williams opted to receive 100% of the fees he was entitled to in the form of
common stock. Directors White and Baalmann received a combination of cash and
common stock. Directors R. Griffin and Savitsky received their fees in cash.

 

Directors Keller and P. Griffin are full-time employees of the Company and
receive no board fees in connection with their service on the Company’s Board of
Directors.

 

 

 

